Townsend, J.
This court in a judgment entered in this case (Fricks v. J. R. Watkins Co., 88 Ga. App. 276, 76 S. E. 2d 518) reversed the judgment of the Superior Court of Dade County; and the Supreme Court on certiorari having reversed the judgment of this court (J. R. Watkins Co. v. Fricks, 210 Ga. 83, 78 S. E. 2d 2), the judgment of reversal rendered by this court is vacated, and the judgment of the Superior Court of Dade County is affirmed in accordance with and pursuant to the mandate of the Supreme Court.

Judgment affirmed.


Gardner, P. J., and Carlisle, J., concur.